UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4503

MICHAEL ARTHUR BROWN,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Dennis W. Shedd, District Judge.
(CR-95-870)

Submitted: February 26, 1999

Decided: March 30, 1999

Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Eric William Ruschky, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Michael Arthur Brown appeals the district court's order revoking
his term of supervised release and imposing a term of imprisonment.
After Brown admitted two violations of the conditions of his super-
vised release, the district court sentenced Brown to two years in
prison. Brown noted a timely appeal and his attorney filed a brief pur-
suant to Anders v. California, 386 U.S. 738, 744 (1967), in which he
represents that there are no arguable issues of merit in this appeal.
Nonetheless, in his brief, counsel addressed whether the district court
properly sentenced Brown outside of the range recommended by the
policy statement contained in the United States Sentencing Guidelines
§ 7B1.4 (Nov. 1995). The time for filing a supplemental brief has
passed and Brown has not responded despite being advised of his
right to do so. Finding no abuse of discretion on the part of the district
court, we affirm.

This court reviews the district court's order imposing a term of
imprisonment for an abuse of discretion. See United States v. Davis,
53 F.3d 638, 642-43 (4th Cir. 1995). An abuse of the district court's
discretion occurs when the court either fails or refuses to exercise its
discretion or when the court's exercise of discretion is flawed by an
erroneous legal or factual premise. See James v. Jacobson, 6 F.3d
233, 239 (4th Cir. 1993). Brown contends that the district court failed
to give adequate consideration to the factors of 18 U.S.C. § 3553
(1994), specified by 18 U.S.C. § 3583 (1994), as appropriate for con-
sideration in the revocation of a term of supervised release.

Our review of the record reveals no abuse of discretion. The tran-
script of the revocation hearing reflects that the district court was
aware of the six to twelve month sentence recommended by the Sen-
tencing Guidelines policy statement, see 18 U.S.C. § 3553(a)(5), but
rejected that term as insufficient to provide Brown with appropriate
treatment for his long-standing drug addiction. See 18 U.S.C.
§ 3553(a)(2)(D). This thoughtful review by the district court is not
evidence of an abuse of discretion. As a result, we find no cause to
disturb the court's revocation of supervised release or the two-year
sentence the district court imposed.

                     2
As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and conclude that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court for further review. If requested by the client to do so,
counsel should prepare a timely petition for writ of certiorari, unless
counsel believes that such a petition would be frivolous. In that case,
counsel may move in this court for leave to withdraw from represen-
tation. Counsel's motion must state that a copy thereof was served on
the client.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    3